After Remand from the Alabama Supreme Court

BRYAN, Judge.
The prior judgment of this court — affirming, without an opinion, the trial court’s judgment — has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Patel, 988 So.2d 957 (Ala.2007). On remand to this court and in compliance with the supreme court’s opinion, we reverse the trial court’s summary judgment and remand the case for further *961proceedings consistent with the supreme court’s opinion.
REVERSED AND REMANDED.
THOMPSON, P.J., and PITTMAN, THOMAS, and MOORE, JJ., concur.